NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2021 IL App (3d) 210095-U

                                Order filed December 29, 2021
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2021

      THOMAS J. FREDERICK,                        ) Appeal from the Circuit Court
                                                  ) of the 12th Judicial Circuit,
             Plaintiff-Appellee,                  ) Will County, Illinois.
                                                  )
             v.                                   ) Appeal Nos. 3-21-0095
                                                  )               3-21-0104
      TERRY L. GACA, and JANET L. WAYMAN, )         Circuit Nos. 19-CH-1237
      Individually and as Trustee of the Janet L. )               20-CC-7
      Wayman Trust,                               )
                                                  ) Honorable Theodore J. Jarz,
             Defendants-Appellants.               ) Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE SCHMIDT delivered the judgment of the court.
             Presiding Justice McDade and Justice Lytton concurred in the judgment.


                                                 ORDER

¶1          Held: This court lacks jurisdiction to consider an appeal from the denial of a
                  discovery motion for additional disclosures. The trial court did not err when
                  it denied plaintiff’s motion to lift the stay of the civil proceedings.

¶2          This consolidated interlocutory appeal involves an order staying the proceedings in a civil

     action brought by plaintiff, Thomas Frederick, against defendants, Terry L. Gaca, and Janet

     Wayman, individually and as trustee of the Janet L. Wayman Trust. Frederick appeals, arguing the

     trial court erred in staying the civil proceedings. The civil action resulted in Frederick filing a
     petition for adjudication of indirect criminal contempt against defendant Gaca. Frederick also

     appeals an order denying his motion for additional disclosures in the contempt proceedings. We

     dismiss the appeal in part, affirm in part, and remand for further proceedings.

¶3                                          I. BACKGROUND

¶4          On August 26, 2019, Frederick filed a multicount complaint against defendants, Terry Gaca

     and Janet Wayman, individually and as trustee of the Janet L. Wayman Trust. Count I alleged

     public nuisance. Count II alleged conspiracy to create a public nuisance. The remaining counts

     alleged various violations of the city of Naperville Zoning Ordinance, including operating a

     boarding house (counts III, IV); operating a parking and storage facility (counts V, VI), storing

     trucks in excess of the allowable weight and at unlawful times (counts VII, VIII); parking a trailer

     (count IX); not using required hard surface for the standing, loading, and unloading motor vehicles

     (count X); and parking unlicensed vehicles on the property (count XI). All counts concerned

     residential property owned by the trust on Lisson Road in Naperville and located next door to

     Frederick’s house. The complaint sought preliminary and permanent injunctive relief as well as

     attorney fees and costs.

¶5          Frederick sought a preliminary injunction to enjoin the defendants from using the property

     for vehicle parking and storage. A hearing took place on the motion for injunctive relief on

     November 19, 2019.

¶6          Michael Menichini testified. He was a special process server who unsuccessfully attempted

     to serve various documents at the property four times. He observed approximately 20 vehicles

     parked on the property, including cars, pickup trucks, delivery trucks, and a heavy-duty work truck.

     On two visits, he counted 23 vehicles. The surface on which the vehicles were parked looked like

     packed dirt and crushed materials.


                                                    -2-
¶7          Janet Wayman testified. She lived on the property at issue with Gaca, her husband, from

     1996 to late October 2018. The house had six bedrooms. Six people were currently living in the

     house and two others had lived there previously. Each tenant had a vehicle. She acknowledged

     there were more than 15 vehicles parked and stored on the property, and there were box trucks

     parked there for several months. The property was not used for storage, but people did pay to park

     there. She was aware people were paying to park. She did not formally authorize Gaca to use the

     property as a parking facility and would not have authorized the use if she had known it was in

     violation of the zoning ordinance. The Terry L. Gaca Trust now owned the property, which was

     transferred from her trust the week prior to the hearing. The transfer was made to balance the value

     of their trusts. She was not involved in her husband’s business.

¶8          Gaca testified. He lived at the Lisson house until December 2018. He had paying tenants

     beginning in January 2019. In total, six people lived in the house and two other people had

     previously lived there. There was one vehicle per tenant. He accepted payment for parking and

     storage of nontenant-owned vehicles on the property beginning in February 2019. There were

     approximately 24 to 26 vehicles there in November 2019 and other vehicles had been parked there

     but were no longer on the property. The driveway was crushed asphalt and the vehicles were at all

     times parked on the asphalt. He denied he placed an ad on Craigslist that counsel downloaded on

     November 11, 2019, regarding renting parking space at the property. To his recollection, he did

     not authorize an ad on Spacer, also downloaded on November 11, 2019. Gaca explained he placed

     ads on Craigslist many times for parking and did not know when he stopped. On cross-

     examination, Gaca stated that the property was a shared home with six tenants and an oral lease.

     The rent included parking and utilities. He did not believe the use was in violation of any local

     ordinances.


                                                    -3-
¶9            Frederick testified. He offered his interpretation of the Naperville zoning ordinances and

       opined that the defendants violated the ordinances by housing individuals who were not a family

       in a single-family dwelling and by operating a parking facility, which was also not a permitted use

       under the local ordinances.

¶ 10          The trial court found that parking for hire was not a permitted use for the property and

       allowable parking was only by the tenants as accessory to their living in the house. The court

       described the zoning violations as “willful” and “crafty.” The trial court rejected an interpretation

       that a single-family dwelling meant only a single family could live on the property. The court also

       rejected Frederick’s claim that the defendants were running the parking operation as a home

       business. It granted Frederick’s motion for a preliminary injunction and ordered the defendants to

       remove the vehicles on the property except those belonging to Gaca, Wayman, the trust, or the

       tenants.

¶ 11          On January 2, 2020, attorney Sean Sullivan appeared as substitute counsel for defendants.

¶ 12          On January 27, 2020, Sullivan filed an emergency motion to withdraw. The motion cited a

       total breakdown in communication between Sullivan and defendants, which rendered it impossible

       to file responses in good faith pursuant to the court-ordered deadline.

¶ 13          On January 28, 2020, Sullivan’s colleague appeared at a hearing before Judge Jarz. Counsel

       informed the court that:

                       “[r]ecent interactions with the client culminated in a six-page e-mail from

                      the client on Sunday making it clear that the client did absolutely insist on

                      a course of action that the attorney here, the lead attorney here, has a

                      fundamental disagreement, feels that he cannot pursue on behalf of the

                      client.


                                                       -4-
                               The reason that it’s an emergency is that there are responses to

                      discovery and outstanding pleadings due on the 31st. And this has fractured

                      the attorney-client relationship such that we’re really in a bind as to what

                      can be done for this client, so we needed to come in as quickly as possible

                      to bring this before your Honor”

       The court allowed the motion and provided defendants 21 days to obtain counsel. However, the

       court maintained the deadlines established in the case. Defendants had to respond to Frederick’s

       motion for partial summary judgment, answer the complaint, and respond to outstanding discovery

       by January 31, 2020.

¶ 14          On January 29, 2020, Joseph Nichele, of Broida and Nichele, Ltd., filed an appearance on

       behalf of defendants.

¶ 15          Defendants did not file an answer to the complaint, respond to discovery, or respond to

       Frederick’s motion for partial summary judgment by the January 31, 2020, deadline.

¶ 16          On February 24, 2020, defendants filed a motion to dismiss the complaint and to dissolve

       the preliminary injunction as moot. The motion claimed that the Lisson property was not currently

       used as a boarding house but, instead, it had two boarding rooms in compliance with the municipal

       code. Attached to the motion was Gaca’s affidavit attesting he moved back into the Lisson property

       on January 16, 2020. He averred that he lived in the home as the owner occupier with only two

       renters (August Brooks and Jeffrey Byron). Gaca stated that all other prior occupants—including

       Sean Sealy—had moved out of the home.

¶ 17          On February 26, 2020, Judge Jarz denied defendants’ motion to dismiss the complaint and

       dissolve the preliminary injunction. Judge Jarz granted Frederick’s motion for partial summary

       judgment (counts III through VI, VIII, XI, home occupations violations) and entered a permanent


                                                      -5-
       injunction enjoining the defendants from operating a boarding house or a parking or storage facility

       or engaging in unlawful home occupations. Judge Jarz found issues of fact remained regarding the

       public nuisance and conspiracy to commit public nuisance counts (counts I, II).

¶ 18          On March 11, 2020, Frederick moved for the entry of an order of default against defendants

       as to the remaining claims for public nuisance and conspiracy to create a public nuisance.

       Frederick’s motion sought a default against defendants as a sanction for repeated violations of

       court order requiring them to respond to Frederick’s interrogatories and document production

       requests. Frederick contended that defendants’ responses to discovery were provided after the

       court-ordered deadline and deficient on their face. Additionally, Frederick sought a finding of an

       adverse inference against defendants in all future proceedings based on their failure to produce

       information requested by Frederick in discovery. Frederick also asked to prohibit defendants from

       offering evidence in all future proceedings as to any issues covered by Frederick’s discovery

       requests. Alternatively, Frederick sought an order requiring defendants to respond to Frederick’s

       discovery requests.

¶ 19          On March 18, 2020, Frederick moved for attorney fees. The same day, Frederick filed a

       motion for sanctions against Gaca. The motion sought monetary sanctions for raising frivolous

       defenses in support of Gaca’s motion to dismiss. Alternatively, Frederick asked the court to order

       defendants to produce all documents relating to payments made by tenants residing at the Lisson

       property or using the property for parking or storage. Frederick also asked the court to hold an

       evidentiary hearing at which defendants would be ordered to testify concerning such payments.

       Frederick sought a monetary sanction in the amount of the gain defendants received from the

       unlawful operation of the Lisson property.




                                                      -6-
¶ 20          On March 25, 2020, defendants filed an interlocutory appeal from the order denying their

       motion to dismiss and granting Frederick’s motion for partial summary judgment. On appeal,

       defendants argued—among other things—that Gaca lived in the home with only two other

       individuals. Defendants claimed that this complied with the municipal code and the trial court

       should have granted defendants’ motion to dismiss and denied Frederick’s motion for partial

       summary judgment.

¶ 21          While defendants’ appeal remained pending, Frederick filed a motion to supplement the

       record in the trial court to support his motions for an order of default and for sanctions on June 9,

       2020. The motion alleged that Gaca attempted to perpetrate fraud on the court. The motion

       contained the sworn statement of Sealy. Sealy stated that Gaca’s affidavit contained false

       statements, including that Sealy “no longer reside[d]” at the Lisson property, and “[c]urrently

       occupants of the Lisson property besides [Gaca], as owner, are August Brooks and Jeffrey Byron

       as tenants.” Sealy averred that Gaca’s statement that Sealy no longer lived at the property was

       false. Sealy stated that he was still residing at the property as the date of his sworn statement (June

       1, 2020) and had done so continuously since April 4, 2019.

¶ 22          On June 11, 2020, defendants’ attorney, Joseph Nichele, filed a motion to withdraw.

¶ 23          On June 12, 2020, Judge Jarz granted Frederick’s motion for leave to supplement the

       record. Judge Jarz continued Frederick’s pending motions for default, attorney fees, and other

       sanctions.

¶ 24          On June 22, 2020, Frederick filed a petition for adjudication of criminal contempt against

       defendant Gaca. The petition alleged that Gaca perpetrated fraud on the court by knowingly filing

       false affidavits indicating that Sean Sealy no longer lived at the Lisson property.




                                                        -7-
¶ 25           On June 25, Judge Jarz granted Nichele’s motion to withdraw as counsel for defendants.

       Judge Jarz allowed attorney Dann Duff to file an appearance on behalf of defendants. Judge Jarz

       entered an order continuing Frederick’s pending motions until this court decided defendants’

       appeal. Judge Jarz transferred the proceedings on Frederick’s petition to adjudicate criminal

       contempt to Judge Carlson in the criminal division. Judge Jarz also appointed plaintiff’s attorneys

       Bryan Kopman and Jeffrey Archambeault of Kavanagh, Grumley & Gorbold, LLC, to prosecute

       the petition for adjudication of criminal contempt.

¶ 26           On July 7, 2020, Frederick filed a motion for leave to serve discovery requests on Gaca in

       the civil action. Relevant to this appeal is Frederick’s request to serve Gaca with a second set of

       requests for admission. Frederick claimed the “majority of the requests for admission simply seek

       to confirm that the numerous false and misleading statements made or caused to be made by

       Defendant Gaca that Sean Sealy no longer resided at the Lisson Property were made knowingly

       and for the purpose of falsely arguing that Defendant Gaca was no longer operating a boarding

       house at the Lisson Property[.]” Frederick argued that if Gaca asserted his fifth amendment

       privilege against self-incrimination in response to the requests to admit, then Gaca’s invocation of

       the privilege would support the entry of both summary judgment and default judgment against

       Gaca.

¶ 27           On August 5, 2020, counsel for Frederick appeared before Judge Carlson regarding the

       petition for adjudication of criminal contempt. After discussing how the criminal matter would

       proceed, Judge Carlson stated,

                      “Judge Jarz may not like it, but I’m going to stay all proceedings in that

                      matter until we figure out what’s going on because obviously there are Fifth




                                                      -8-
                         Amendment issues, there are all sorts of things. So I will issue a stay on all

                         matters in that or all issues in that matter.”

       Judge Carlson added, “I will reach out to Judge Jarz and until we figure out what we are doing

       with this I’m entering an order staying those proceedings to protect everybody’s due process

       rights.”

¶ 28              On August 6, 2020, Judge Jarz entered an agreed order staying all proceedings in the civil

       case pursuant to the order entered by Judge Carlson.

¶ 29              On August 13, 2020, attorney Duff moved to withdraw as counsel for defendants.

¶ 30              On August 21, 2020, the parties appeared before Judge Carlson regarding the contempt

       proceedings. 1 After discussing logistics, Judge Carlson noted,

                         “I did talk to Judge Jarz about the stay that I put in place. He was concerned

                         because there is an issue with one of the attorneys [withdrawing].

                         ***

                                 I told Judge Jarz I have no problem with that. I mean that’s a

                         procedural matter. I am simply here to protect Mr. Gaca’s Fifth Amendment

                         rights. So that’s why I imposed a stay. I think Judge Jarz is clear on that

                         order. So quite frankly I guess what I’m going to do now is I’m going to tell

                         you one thing. There are to be no discussions about the civil case during the

                         pendency of this.

                         ***




                  1
               Attorney Donald DeWilkins appeared on behalf of defendants in the criminal case. He eventually
       withdrew as counsel for defendants.
                                                           -9-
                               I want to make it crystal clear, because you’re asking for

                      something quite serious. I understand the allegations quite frankly are

                      disturbing, at least as far as the process and lawyers go. So I want to make

                      sure that everybody is on board and understands that we are [taking] this

                      very, very seriously and this is not going to be sort of a tool to resolve

                      some civil dispute.

                                                       ***

                               So with that being said, what I’m going to do is I am going to put

                      Mr. Gaca on a 25 thousand personal recognizance bond.”

¶ 31          On August 25, 2020, Judge Jarz granted attorney Dann Duff’s motion to withdraw as

       counsel for defendants.

¶ 32          On October 23, 2020, this court issued its opinion in defendants’ appeal. This court

       affirmed the court’s order granting partial summary judgment in favor of plaintiff. See Frederick

       v. Gaca, 2020 IL App (3d) 200154. We rejected defendants’ argument that the trial court erred in

       granting Frederick’s motion for partial summary judgment and entering a permanent injunction

       prohibiting defendants’ from operating their home as a boarding house. This court rejected

       defendants’ “claim that the house was now occupied by Gaca as owner and two individuals to

       whom he rented boarding rooms, which they claim[ed] was a lawful use under the zoning

       ordinance.” Id. ¶ 37. We held, “[t]his conduct suggests that the defendants will continue to use the

       property, including renting rooms, based on an incorrect interpretation of the zoning ordinances.”

       Id. This court added:

                      “As evidenced by the defendants’ transformation of the boarding or ‘shared’

                      house to an owner/occupied residence with merely two boarders renting


                                                      - 10 -
                      rooms, it seems likely the defendants will continue to operate the property

                      based on an incorrect interpretation of the zoning ordinances. The harm of

                      likely repeated violations makes damages ‘difficult or impossible’ to

                      measure. No available remedy would relieve Frederick of the defendants’

                      wrongful use of the property neighboring his property.” Id. ¶ 38.

       This court’s mandate did not issue until December 7, 2020.

¶ 33          On November 10, 2020, Judge Carlson allowed attorney Jordan Kielan to file his

       appearance on behalf of defendants. At the hearing, Judge Carlson denied plaintiff’s motion to

       modify defendant Gaca’s bond to require Gaca to comply with the permanent injunction. Judge

       Carlson explained the reason for the stay:

                             “What I did was quite frankly to make it at least more manageable,

                      is to stay all proceedings in the civil case so that we can figure out what it

                      is that is going on and what—quite frankly, what the contempt is. And so I

                      figured the best way to do this is to have it in one place, a one-stop shop for

                      lack of a better way of describing it.”

¶ 34          On December 9, 2020, the city of Naperville filed a petition to intervene in the civil action

       against defendants.

¶ 35          On December 15, 2020, Frederick filed a motion asking Judge Carlson to vacate the orders

       imposing a stay of the civil proceedings and requiring any motions for injunctive relief or to

       enforce the permanent injunction in the civil case to be brought before Judge Carlson. Frederick

       argued that Judge Carlson lacked jurisdiction to impose a stay over the civil proceedings.

       Additionally, Frederick argued that a stay was not warranted in the civil case.




                                                      - 11 -
¶ 36          On January 12, 2021, the parties appeared before Judge Carlson on plaintiff’s motion to

       vacate Judge Carlson’s orders staying the proceedings in the underlying civil matter. After hearing

       arguments, the court took the matter under advisement.

¶ 37          On January 15, 2021, Frederick filed a motion for leave to file a second amended petition

       for adjudication of criminal contempt. The motion sought to

                      “simplify this criminal contempt case by essentially reducing it to a single

                      question for trial. Did Respondent act willfully when he falsely stated and

                      caused others to falsely state in affidavits that only three individuals—

                      Respondent, August Brooks (“Brooks”), and Jeffrey Byron (“Byron”)—

                      were occupying or residing at 2401 Lisson Road in Naperville, Illinois ***

                      in affidavits that Respondent filed in Frederick v Gaca, No 19 1237 *** on

                      February 24, 2020?”

       The motion added, “In addition to simplifying the charges against Respondent, the proposed

       Second Amended Petition would make clear there is no overlap whatsoever between these charges

       and the issues remaining to be determined in the Underlying Action.” Additionally, Frederick

       argued, “the stay in the Underlying Action should be lifted. Respondent’s Fifth Amendment rights

       will not be jeopardized by further proceedings on the Petitioner’s remaining claims and the City

       of Naperville’s proposed claims, which have nothing to do with the single, narrow issue presented

       in this criminal contempt proceedings.”

¶ 38          On February 5, 2021, Frederick filed a motion for additional disclosures pursuant to Illinois

       Supreme Court Rule 413(e) (eff. July 1, 1982). Frederick sought the disclosure of “any

       communications, whether oral or written, including without limitation statements, memoranda,

       emails, and notes, between Respondent and his former attorneys *** about the identity of any


                                                     - 12 -
       person occupying or residing” at the Lisson property “during or after February 2020.”

       Specifically, Frederick sought disclosure of statements between Gaca and attorneys Sullivan and

       Nichele regarding whether Gaca lied by representing that Sealy no longer lived at the Lisson

       property in February 2020. In addition to relying on Sealy’s sworn statement to establish Gaca

       committed fraud in his affidavit, Frederick also attached a copy of a verified complaint filed by

       Gaca against Sealy on June 19, 2020. Gaca’s complaint for forcible entry and detainer alleged

       Gaca served Sealy with 30 days’ notice to terminate their month-to-month rental tenancy in

       January 2020. However, Sealy failed to leave the premises as of the date of the filing of the

       complaint. Frederick acknowledged these communications as being protected by the attorney-

       client privilege. However, Frederick contended the crime-fraud exception to the rule applied where

       Gaca used their services to make false statements about the occupants of the Lisson property.

¶ 39          On March 2, 2021, the parties appeared before Judge Carlson regarding Frederick’s motion

       to lift the stay and motion for additional disclosures. Judge Carlson denied both Frederick’s

       motions.

¶ 40          On March 2, 2021, Frederick filed a motion to lift the stay before Judge Jarz in the civil

       case. On March 5, 2021, Judge Jarz denied Frederick’s motion to lift the stay and granted the city

       of Naperville’s petition to intervene.

¶ 41          Frederick appeals.

¶ 42                                            II. ANALYSIS

¶ 43                          A. Frederick’s Motion for Additional Disclosures

¶ 44          On appeal, Frederick contends the trial court erred when it denied his motion for the

       disclosure of Gaca’s communications with two of his former attorneys (Nichele and Sullivan). As

       an initial matter, defendants contend that this court lacks jurisdiction to consider the court’s


                                                     - 13 -
       decision to deny Frederick’s motion. Frederick filed his interlocutory appeal pursuant to Illinois

       Supreme Court Rule 604(a)(1) (eff. July 1, 2017). Rule 604(a)(1) provides:

                              “(1) When State May Appeal. In criminal cases the State may appeal

                      only from an order or judgment the substantive effect of which results in

                      dismissing a charge for any of the grounds enumerated in section 114-1 of

                      the Code of Criminal Procedure of 1963; arresting judgment because of a

                      defective indictment, information or complaint; quashing an arrest or search

                      warrant; or suppressing evidence.” Id.

       According to defendants, jurisdiction is lacking because the denial of Frederick’s discovery request

       is not a suppression of evidence and is not appealable under Rule 604. We agree.

¶ 45          The trial court here did not suppress evidence and did not bar the admission of any evidence

       of Gaca’s communications with Sullivan or Nichele. Instead, the court denied Frederick’s request

       to issues subpoenas to each attorney. In other words, the trial court only ruled that it would not

       compel the production of such evidence. Ministerial or administrative orders that regulate only

       the procedural details of litigation cannot be the subject of an interlocutory appeal. In re A Minor,

       127 Ill. 2d 247, 262 (1989). Examples of such nonappealable orders include subpoenas, discovery

       orders, and orders relating to the court’s control of its docket. Short Brothers Construction, Inc. v.

       Korte & Luitjohan Contractors, Inc., 356 Ill. App. 3d 958, 960 (2005). The denial of Frederick’s

       request to issue subpoenas—a discovery request—falls within the category of nonappealable

       orders. Although Frederick claims the court’s ruling effectively suppressed evidence, the decision

       leaves open the possibility for the admission of any evidence Frederick procures at trial. The

       court’s order does not prevent the information sought from being presented at trial. Accordingly,

       we lack jurisdiction to consider an appeal from the court’s denial of Frederick’s discovery motion.


                                                       - 14 -
¶ 46                                       B. Motion to Lift the Stay

¶ 47          Next, Frederick contends that Judge Carlson and Judge Jarz erred in denying his motion to

       vacate the orders Judge Carlson entered staying the proceedings in the underlying civil case.

       Frederick contends that Judge Carlson lacked jurisdiction to stay the civil proceedings. Although

       Frederick contends Judge Carlson lacked jurisdiction, we note that Judge Jarz (the judge presiding

       over the civil proceedings) later entered an order adopting Judge Carlson’s decision to stay the

       civil proceedings. Frederick does not argue that Judge Jarz lacked jurisdiction to stay the civil

       proceedings. Therefore, we need not address Judge Carlson’s jurisdiction and consider only

       whether Judge Jarz erred in staying the civil proceedings.

¶ 48          At the outset, Frederick contends that we should apply a de novo standard of review

       because Judge Carlson exceeded his jurisdictional authority when he stayed the civil proceedings.

       However, as noted above, there is no claim that Judge Jarz lacked jurisdiction to enter the stay.

       Therefore, we do not apply a de novo standard. Instead, when evaluating whether to stay a civil

       suit to prevent compulsory self-incrimination, this court applies the abuse of discretion standard

       of review. Jacksonville Savings Bank v. Kovack, 326 Ill. App. 3d 1131, 1137 (2002). An abuse of

       discretion occurs when “the ruling is arbitrary, fanciful, or unreasonable, or when no reasonable

       person would take the same view.” Bovay v. Sears, Roebuck & Co., 2013 IL App (1st) 120789, ¶

       26. Upon review, we find Judge Jarz’s decision to stay the proceedings to protect Gaca’s fifth

       amendment privilege is not arbitrary, fanciful, or unreasonable. We hold Judge Jarz did not abuse

       his discretion in imposing the stay of the civil proceedings.

¶ 49          In this case, Gaca never moved to stay the civil proceedings. Instead, the trial court sua

       sponte entered an order staying the proceedings. When he adopted Judge Carlson’s decision to

       stay the civil case, Judge Jarz explained:


                                                      - 15 -
                              “Well, what I was going to tell you is that in my discretion as far as

                      the various, I think there is about, like, six different elements of that CHB

                      Uptown Properties case. As I get it, I have some discretion deciding these

                      issues and I think that the likelihood of there being some infringement on

                      Fifth Amendment rights is significant in this case, and I don’t want to tread

                      on anything that is going to interrupt or upset the apple cart and cause

                      additional extra issues for Judge Carlson.”

¶ 50           Ordinarily, a court will consider certain factors before a defendant has testified or provided

       evidence of his wrongful conduct in determining whether a stay should be granted when a civil

       proceeding is pending and there is a criminal investigation pending or likely to occur. United States

       v. Kordel, 397 U.S. 1 (1970). Those factors include: (1) the plaintiff’s interest in an expeditious

       resolution of the civil case and any prejudice to the plaintiff in not proceeding; (2) the interests of

       and burdens on the defendant, including the extent to which defendant's fifth amendment rights

       are implicated; (3) the convenience to the court in managing its docket and efficiently using

       judicial resources; (4) the interests of persons who are not parties to the civil proceeding; and (5)

       the interests of the public in the pending civil and criminal actions. Kovack, 326 Ill. App. 3d at

       1136.

¶ 51           As to Frederick’s interest, he has an interest in a prompt resolution his civil claims. This

       factor is not significant under the present circumstances. The record shows that the criminal

       contempt proceeding was scheduled for trial setting. He can promptly pursue his civil claims once

       the criminal contempt proceedings conclude.

¶ 52           As to Gaca’s interest, whether a party’s fifth amendment right is implicated is a significant

       factor for the trial court to consider in deciding whether to stay civil proceedings, “but it is only


                                                       - 16 -
       one consideration to be weighed against others.” Federal Savings & Loan Insurance Corp. v.

       Molinaro, 889 F.2d 899, 902-03 (9th Cir.1989). When issues in a criminal matter significantly

       overlap with those in the civil proceedings, self-incrimination is more likely. Kovack, 326 Ill. App.

       3d at 1137. Here, the criminal and civil proceedings have a significant overlap. The criminal

       contempt proceeding is directed toward the legitimacy of Gaca’s filings in the civil suit. Frederick

       also pursued discovery and sanctions in the civil suit based on Gaca’s alleged false statements.

       Frederick also sought to use Frederick’s potential use of the fifth amendment against Gaca in the

       civil suit. Although Frederick relies on potential incriminating statements Gaca made in the past,

       Frederick’s pending motions in the civil suit may still implicate Gaca’s fifth amendment right, and

       this factor favors staying the civil proceedings until the criminal contempt proceeding concludes.

¶ 53           As to the convenience of the court, the criminal contempt proceeding may resolve many

       significant issues in the civil suit. The court is justified in staying the civil proceedings to better

       manage the overall proceedings. The court’s need to manage its docket favors entering a stay.

¶ 54           Finally, the interest of nonparties and the public favor the prompt resolution of civil

       proceedings. The citizens of Naperville have an interest in promptly resolving the public nuisance

       created by the unlawful operation of boarding houses. This consideration must also be balanced

       against the public’s interest in the protection and exercise of Gaca’s fifth amendment right. This

       factor is neutral.

¶ 55           Having reviewed the trial court’s decision under the circumstances, we conclude the court

       did not abuse its discretion in sua sponte issuing a stay of the civil proceedings. Accordingly, the

       court did not err when it denied Frederick’s motion to vacate and lift the stay of the civil

       proceedings.

¶ 56                                            III. CONCLUSION


                                                       - 17 -
¶ 57          For the foregoing reasons, we dismiss in part and affirm in part the judgment of the

       circuit court of Will County and remand for further proceedings.

¶ 58          Dismissed in part, affirmed in part, and remanded for further proceedings.




                                                    - 18 -